I2FOIL, Judge.
This appeal stems from an investigation by the Department of Civil Service of the propriety of the appointment of Joseph Williams to the position of Deputy Assistant Secretary 2 with the Office of Alcohol and Drug Abuse (OADA). Herbert L. Sumrall, the Director of the Department of Civil Service, sent a letter to the Chairman of the Civil Service Commission alleging that Mr. Williams, in his capacity as the appointing authority for OADA by virtue of his unclassified service as Assistant Secretary, appointed himself to the classified position of Deputy Assistant Secretary 2 on probationary status. Complainant alleged that said appointment was improper in that it violated La. Const. Art. X, § 71, which requires that appointments in the classified service be made on a competitive basis. Mr. Sumrall also claimed that Civil Service Rule 14.1 (J)2 was violated as it was never contemplated that Mr. Williams would perform the duties of a Deputy Assistant Secretary but, rather, would continue to perform the duties of the Assistant Secretary. The letter requested that the Commission determine whether the subject position should be vacated and then filled on a truly competitive basis. Subsequently, the matter was docketed as a public investigation and a public hearing was conducted before the Commission. The Commission concluded that Williams’ appointment violated Article X, § 7, because it was totally devoid of any meaningful competition and ordered that the classified position be vacated. This appeal by Williams followed.
After a thorough review, we conclude that the record fully supports the facts found by the Commission. Further, we find no errors of law in the Commission’s thorough and articulate decision, finding rather that the Commission correctly interpreted and applied the law as set forth in La. Const. |aArt. X, § 7. Accordingly, we hereby affirm the decision of the Commission and, in doing so, we adopt and append its decision to this opinion. Appellant is cast with all costs of this appeal.
AFFIRMED.

. La. Const. Art. X, § 7, provides in pertinent part that ‘‘[p]ermanent appointments and promotions in the classified state and city service shall be made only after certification by the appropriate department of civil service under a general system based upon merit, efficiency, fitness, and length of service, as ascertained by examination which, so far as practical, shall be competitive.”


. Civil Service Rule 14.10) provides that ”[n]o person shall make any false statement, certificate, mark, rating, form or report with regard to any application, test, certification, personnel transaction, appointment or employment made under any provision of the Article, the Rules, or a regulation of the Department of Civil Service, or in any manner commit or attempt to commit any fraud preventing the impartial execution of the Article, Rules and regulations.